MITCHELL, J.
The plaintiff, who is a colored man, brought this action against the defendant, who is a legally-licensed saloon keeper, to recover damages for his refusal, solely because of plaintiff’s race and color, to furnish him a glass of beer, when called for in defendant’s place of business. The action is brought under the provisions of Laws 1885, c. 224 (G. S. 1894, §§ 8002, 8003), as amended by Laws 1897, c. 349. The material parts of the act read as follows:
“A person who excludes any other person within the jurisdiction of the state of Minnesota, on account of race, color or previous condition of servitude, from the full and equal enjoyment of any accommodation, advantage, facility or privilege furnished by innkeepers, hotel keepers, managers or lessees, common carriers, or by owners, managers or lessees, of theaters, or other places of amusement, or public conveyance on land or water, restaurants, barber shops, eating houses, or other places of public resort, refreshment, accommodation or entertainment, or denies, or aids or incites another to deny, to any other person because of race, creed or color, or previous condition of servitude, the full and equal enjoyment of any of the accommodations, advantages, facilities and privileges of any hotel, inn, tavern, restaurant, eating house, soda-water fountain, ice cream parlor, public conveyance on land or water, theater, *203barber shop or other place of public refreshment, amusement, instruction, accommodation or entertainment, is guilty of a misdemeanor, punishable by a fine of not less than twenty-five (25) dollars, nor more than one hundred (100) dollars, or imprisonment in the county jail for not less than thirty (30) nor more than ninety (90) days. And in addition to the punishment prescribed herein, he is liable in damages, in a sum not less than twenty-five (25) nor more than five hundred (500) dollars to the party aggrieved, to be recovered in a civil action.”
The two principal points made by defendant’s counsel are: (1) If the act is broad enough to include a saloon, or pláce where intoxicating liquors are sold, it is unconstitutional, being an undue interference with defendant’s private business. (2) That a saloon, or place where such liquors are sold, is not within the provisions of the statute.
The act is a “civil rights statute,” the expressed object of which is to protect all citizens in their civil and legal rights. The power of the legislature to enact such laws, as to all kinds of business, of a public or quasi public character, conducted for the accommodation, refreshment, amusement or instruction of the public, which the state has the right to regulate under its police power, so that all classes of citizens may enjoy the benefit thereof without unjust discrimination, is no longer open to discussion. That places where spirituous, vinous and malt liquors are sold to the public, which exist wholly under the authority of state laws, would fall within this class, we think there can be no doubt. See Cooley, Torts, 285; People v. King, 110 N. Y. 418, 18 N. E. 245.
The question is whether by the act referred to the legislature has exercised that power as to saloons, or licensed places for the sale of intoxicating liquors at retail. In view of the nature of the traffic, and the uniform trend of our legislation on the subject, we would hesitate to hold that the legislature had made it a crime under any circumstances for one man to refuse to furnish another intoxicating liquor for use as a beverage, unless the provisions of the act so provided with reasonable certainty. All legislation on the liquor traffic is restrictive and repressive, and seems to proceed upon the theory that it is an evil, and should be restricted to the smallest practicable limits. It can be conducted only under a license, the *204fee for which is far greater than the expense of police supervision, and was put thus high for the very purpose of limiting the business as far as possible. In this act, as amended, the legislature specifically enumerates the places and things to which its provisions should apply at great length and with great particularity, even to naming “soda-water fountains” and “ice cream parlors,” but nowhere mentions saloons, or places where intoxicating drinks are sold. This omission could not have been because the legislature did not have such places in mind, for of all places, whether of entertainment, refreshment, amusement or instruction, saloons are the most numerous. In fact, they are more numerous, and the subject of more legislation, than all the places enumerated in the act put together. It therefore seems to us that the omission to enumerate saloons must have been ex industria.
But it is said (and this is the sole claim of the plaintiff) that they are included in.the general words, “or other places of public * * * refreshment.” We concede that the word “refreshment” may include intoxicating liquors, and that the. words “places of refreshment” may be used in such a connection as to include a place where such liquors are sold as a beverage. But here is a case where the legislature has specifically enumerated, in a somewhat descending order according to rank or importance, every kind of place of refreshment which was presently in mind to which they intended the act to apply, but have omitted, apparently purposely, to enumerate places where intoxicating liquors are sold as a beverage. Such places, conceding them to be places of refreshment, are sui generis, — of a quality essentially different from, and much more numerous than, any of those specifically enumerated. We are of opinion that upon these facts it is not permissible, under any proper application of the doctrine of ejusdem generis, or what is commonly called “Lord Tenterden’s rule,” to extend the meaning of the general words, “or other places of public refreshment,” so as to include places where intoxicating drinks are sold. This rule, generally stated, is that where a statute or document specifically enumerates several classes of persons or things, and immediately following, and classed with such enumeration, the clause embraces “other” persons or things, the word “other” will generally be read as *205“other such like,” so that persons or things therein comprised may be read as ejusdem generis “with,” and not of a quality superior to,, or different from, those specifically enumerated. See Sandiman v. Breach, 7 B. & C. 96; also, 17 Am. & Eng. Enc. 278, tit. “Other.” The reason of this rule is that “if the legislature had meant the general words to apply, without restriction, it would have used only one compendious word.” King v. Wallis, 5 Term R. 379.
Eeasons can be readily conceived why the legislature might have seen fit to exclude saloons from the operation of the act. It being a “civil rights” act, the object of which was to secure to all citizens equal accommodation, without unjust discrimination, in certain places • of entertainment, amusement, etc., the legislature might have thought that the right to be furnished intoxicating drink would be of doubtful benefit to any class of people, and for that reason excluded saloons from the operation of the act. It is a well-known fact that, owing to an unreasonable race prejudice which still exists to some extent, the promiscuous entertainment of persons of different races in places where intoxicating drinks are sold not infrequently results in personal conflicts, especially when the passions of men are inflamed by liquor. Hence the legislature might have omitted saloons for that reason. But, whatever the reason may have been, we are of opinion that, under the established canons of construction, it must be held that the legislature has excluded them, and that the general words do not, and were not intended to, include them..
Order reversed, and cause remanded, with instructions to the lower court to dismiss the action.